Hughes, C. J.,
concurring. I concur with the result reached by the majority, and concede that a court may not encroach upon the basic executive and prosecutorial decision to grant immunity.
Nevertheless, it is most important to emphasize the continuing supervisory obligation and power of the judiciary to protect constitutional and other rights of persons appearing before the grand jury. This leads me also to join, except for one point, in the opinion of Justice Pashman.
*582As the majority also recognize, the power of the grand jury is such as to necessitate judicial supervision, lest that broad power be misused to the harm of constitutional or basic rights of the citizen (opinion at note 2). However, I do not believe, as I have recently stated, that “so drastic a step” (United States v. Blue, 384 U. S. 251, 255, 86 S. Ct. 1416, 1419, 16 L. Ed. 2d 510, 515 (1966) ) as transactional immunity is warranted. State v. Vinegra, 73 N. J. 484 (1977) (Hughes, C. J., dissenting).